Citation Nr: 1437801	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-04 577	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for numbness and paresthesia of the right side of the face.

2.  Service connection for chest pain and numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active duty from July 1952 to July 1972.

2.  On June 21, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  While the Veteran's representative indicated in a July 2014 statement, that the withdrawal was conditional and was, thus, ineffective, a review of the Veteran's June 2014 statement shows no ambiguity in the Veteran's intent to withdraw the claims for service connection for numbness and paresthesia of the right side of the face and for chest pain and numbness.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


